DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on July 29, 2021 has been received and fully considered. 
Previous claim rejection made under 35 U.S.C. 103 over Bernard et al. (US 20170189321 A1) as indicated in the Office action dated March 30, 2021 is withdrawn in view of amendment made to claim 1. 
Previous claim rejection made under 35 U.S.C. 103 over Bernard further in view of Hirose et al. (JP 2006036704 A) is withdrawn in view of cancelation of claim 16. 

A new rejection is made to address the amended claims. 

  Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-12, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 20170189321 A1, published on July 6, 2017) (“Bernard” hereunder). 
	Bernard discloses a method of treating skin by applying onto the skin (a) a skin tightening composition comprising: i). at least one thermoplastic elastomer chosen from amorphous hydrocarbon block copolymers of styrene and monomers of hydrocarbon containing 2 to 5 carbon atoms and comprising one or two ethylenic unsaturations, and having a first Tg below about 0°C, and a second Tg greater than about 25 C; ii) at least one adhesive film-forming polymer chosen from polymer particles of C1-C4 alkyl(methacrylate)polymer, stabilized in a non- aqueous dispersion; and iii). at least one filler, and (b) a long-wear cosmetic composition comprising iv) one or more UV filters (ethylhexyl methoxycinnamate and/or titanium dioxide); and  v. a cosmetically acceptable carrier.  See reference claim 1, Table 1 and Tables 4-6.  Table 1 discloses 
	Amended Claim 1 requires from about 15 to about 40 wt % of one or more organic UV filters present in the sunscreen composition. 
Bernerd teaches 4 wt % of ethylhexyl methoxycinnamate used in the “long wear” sunscreen foundations in Table 4 and 5.  Table 6 contains 3 wt % of the organic UV filter and 10.86 wt % of treated titanium dioxide, which is a “colorant” and also inherently serves as an inorganic UV filter.  
Regarding the concentration of the “organic” sunscreen, it is noted that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, increasing the amount of the organic UV filter to obtain a higher UV protection would have been obvious, particularly in view of other examples which use ethylhexyl methoxycinnamate in varying amounts.  The reference also teaches that using such traditional ingredients should not negatively affect the skin-tightening properties of the film produced by the skin-tightening composition of the system.  Given such guidance, it would have been obvious for one of ordinary skill in the art to optimize the amount of the organic UV filter by routine experimentations to make a more effective 

	Regarding claims 2, 3, 17 and 18, Bernard teaches that the compositions (a) and (b) can be applied in any order.  See Example 3
	Regarding claims 4-7, since the prior art method requires all the method steps of the present invention, the increase of the SPF as described in the claims inherently occurs each and every time the compositions are applied according to the teachings of the reference. 
	Regarding claim 8, Bernard teaches that at least one thermoplastic elastomer is present in the composition (a) in an amount ranging from about 5 % to about 25 % by weight, relative to the total weight of the composition.  See reference claim 2.  Table 1 shows an example of composition (a) comprising 11.1 wt % of the thermoplastic elastomer.    
	Regarding claims 9 and 10, the reference teaches a long-wear composition (b) comprising ethylhexyl methoxycinnamate.  See Tables 4-6. 
	Regarding claims 11, the long-wear composition (b) in Table 6, contains titanium dioxide.
	Regarding claim 19, the long-wear composition (b) in Table 6 contains water.  


Response to Arguments
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the disclosed formulations in Bernard are water-in-oil compositions, whereas the compositions “described in the instant disclosure are oil-in-water”.  However, the present claims do not specify any type of specific formulation. 
Applicant also argues that Bernard fails to teach or demonstrate how an increase in the SPF can be achieved with the present invention.  However, it is commonly understood that sun protection factor (SPF) indicates the duration for which a given sunscreen is effective after application on the skin. Since the prior art composition serves to extend the wear of the composition, extended efficacy of the active ingredients namely the sunscreen agents is viewed obvious. 
Applicant also argues that it would not have been obvious to eliminate inorganic UV filters and increase the level of UV filters in order to boost the SPF level, but such arguments are not supported by facts.  However, reducing inorganic UV filters is not a claim limitation, and it does not appear that increasing the level of organic UV filters necessarily requires decrease of the amount of inorganic UV filters. Increasing the amount of organic UV filters to boost the sunscreen protection effects of a composition would have only taken ordinary skill in the art. 


Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617